NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     September 30, 2020

                                            Before

                      WILLIAM J. BAUER, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 17-1883

PLANNED PARENTHOOD OF                                Appeal from the United States District
INDIANA AND KENTUCKY, INC.,                          Court for the Southern District of
     Plaintiff-Appellee,                             Indiana, Indianapolis Division.

       v.                                            No. 1:16-cv-01807-TWP-DML

COMMISSIONER OF THE INDIANA                          Tanya Walton Pratt
DEPARTMENT OF HEALTH, in his                         Judge.
official capacity, et al.,
        Defendants-Appellants.

                                          ORDER

On July 2, 2020, the United States Supreme Court granted defendants’ petition for a writ
of certiorari, and vacated the decision of this Court and remanded the case to this Court
for further consideration in light of June Medical Services, L.L.C. v. Russo, 140 S. Ct. 2103
(2020). Box v. Planned Parenthood of Indiana and Kentucky, Inc., No. 18-1019, 2020 WL
3578669 (July 2, 2020). In light of the parties’ joint Rule 54 statement requesting that we
return this case to the district court, we remand to effectuate the parties’ agreement.
                                                                               It is so ordered.